DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/102,231 filed on 11/23/2020. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the term the processor (line 2, first recitation) which lacks antecedent basis. For examination purposes, the processor will be interpreted as a processor.
Claims 17-20 are rejected on the same basis by virtue of dependency upon claim 16

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 16 describe a method, a system, and a computer-readable storage medium, respectively, used to perform the steps of: receiving event data indicating one or more measurements of an environmental condition, determining that at least one of the measurements exceed a threshold, generating a visualization based on the at least one of the measurements exceeding the threshold, and transmitting the visualization. Therefore, claims 1, 9 and 16 are each directed to one of the four statutory categories of invention: a method, a machine, and an article of manufacture, respectively.
The limitations A computer-implemented method, comprising: receiving ... event data indicating one or more measurements of an environmental condition, wherein the event data that indicates the one or more measurements of the environmental condition is generated while the item is being transported from an origination location to a destination location; determining, based on resistance data that defines a threshold level for the environmental condition in association with the item, that at least some of the one or more measurements of the environmental condition exceed the threshold level for the environmental condition associated with the item; generating, based on the at least some of the one or more measurements exceeding the threshold level, a visualization that includes: a first graphical element that is graphically representative of the item, and a second graphical element that is graphically representative of the environmental condition, wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the environmental condition; and causing transmission of the visualization to ... a predetermined entity associated with the item., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of receiving event data indicating one or more measurements of an environmental condition (“Mental Processes”), determining that at least one of the measurements exceed a threshold (“Mental Processes”), generating a visualization based on the at least one of the measurements exceeding the threshold (“Mental Processes” (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” (See MPEP § 2106.04(a)(2)(III)), and transmitting the visualization (“Mental Processes” (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” (See MPEP § 2106.04(a)(2)(III)). Emphasis added for the MPEP language “or by a human using a pen and paper” for the generating a visualization step and transmitting the visualization step of the claimed method. The environmental condition data for a container could be recorded using pen and paper (i.e. a first graphical element that is graphically representative of the item), and said recording on paper could then be underlined, boxed, or otherwise visually highlighted (i.e. a second graphical element that is graphically representative of the environmental condition) using a pen. The visually highlighted data recorded on the paper could then be transmitted in its pen and paper form to a predetermined entity associated with the item by physically handing them the paper. 
Examiner further rejects the claims under 35 U.S.C. 101 on the basis that the aforementioned abstract idea is analogous to the following example of “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) described in MPEP § 2106.04(a)(2)(c): “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending 
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally implement the concept of the aforementioned abstract idea using a sensor (claims 1 and 16), a computing device (claims 1, 9 and 16), one or more processors (claim 9 and 16), a memory (claim 9), and a computer-readable storage medium (claim 16). The claims recite extra-solution activity in the form of mere data gathering using the additional element a sensor (receiving, from a sensor associated with an item, event data). The additional a computing device, one or more processors, a memory, and a computer-readable storage medium are recited at a high level of generality and is merely invoked to generally link the aforementioned abstract idea to a technological environment. The additional elements do not integrate the abstract idea into a practical application because when viewed together the sensor is merely used for extra-solution data gathering, and generally linking the abstract idea technological environment (computing device, one or more processors, a memory, and a computer-readable storage medium) is not a practical application of the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed sensor (described in paragraphs [0031]; [0033]; [0042]) and computing device (described in paragraph [0105]), one or more processors (described in paragraph [0105]), a memory (described in paragraph [0097]), and a computer-readable storage medium (described in paragraph [0098]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized that they were conventional. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 2-8, 10-15 and 17-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-8, 10-15 and 17-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
an animation and claims 8 and 15 recite a plurality of ledgers of a blockchain, these additional elements do not integrate the judicial exception into a practical application. The additional element an animation is considered insignificant extra-solution activity since the information conveyed in the animation is the same as the information conveyed in the non-animated visualization. The additional element a plurality of ledgers of a blockchain is considered insignificant extra-solution activity in the form of storing and retrieving information in memory (causing at least some of the event data to be stored in a plurality of ledgers of a blockchain) (see MPEP § 2106.05(d)(II)). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract idea. The additional element animation is considered to be well-understood, routine, and conventional activity based on the conventional use of animation in computer graphical user interfaces (see Windows Hourglass Cursor [https://en.wikipedia.org/wiki/Windows_wait_cursor] and Apple’s Spinning Pinwheel Cursor [https://en.wikipedia.org/wiki/Spinning_pinwheel]; see also para 0038 describing it at a high level of generality). The additional element a plurality of ledgers of a blockchain (described in paragraphs [0039-0040]) is described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized it as merely a generic means of storing and retrieving data. Therefore, the claimed plurality of ledgers of a blockchain is considered a well-understood, routine, and conventional tool to perform the abstract idea. Therefore, the recited limitations of the dependent claims fail to establish that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 16-20 are rejected under 35 U.S.C. as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640).
Regarding the following claim 1, 9 and 16 limitations, Bobo, as shown, discloses the following limitations:
A computer-implemented method, comprising: receiving, from a sensor associated with an item, event data indicating one or more measurements of an environmental condition ...  [See [0065]; [0026]; [0127]; Bobo teaches using a suite of sensors 24 to monitor environmental conditions of a plurality of containers being transported.]
... determining, based on resistance data that defines a threshold level for the environmental condition in association with the item, that at least some of the one or more measurements of the environmental condition exceed the threshold level for the environmental condition associated with the item; [See [0015]; Bobo teaches preset acceptable environmental condition levels defined by the asset owners. Bobo further teaches sending an alert whenever a measurements of the environmental condition exceed the threshold level).]
... generating, based on the at least some of the one or more measurements exceeding the threshold level, a visualization that includes: a first graphical element that is graphically representative of the item, and a second graphical element that is graphically representative of the environmental condition, wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the environmental condition; [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number (i.e. a first graphical element that is graphically representative of the item), and when the container is experiencing an environmental condition outside allowable levels (i.e. based on the at least some of the one or more measurements exceeding the threshold level), a distinct red border (i.e. a second graphical element that is graphically representative of the environmental condition) appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels the asset is in a potentially damaging environment or potentially experienced damage (i.e. wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the environmental condition).]
... and causing transmission of the visualization to a computing device that corresponds to a predetermined entity associated with the item. [See [0015]; [0017]; Bobo teaches displaying a graphical user interface (comprising the button labeled with the container identification number and distinct red border described above) to a program operator in charge of monitoring environmental conditions of a container.]

... wherein the event data that indicates the one or more measurements of the environmental condition is generated while the item is being transported from an origination location to a destination location; [See [0045]; Titus teaches tracking a package while transporting it between a source location and a destination location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 2 and 19 limitations, Bobo in view of Titus, as shown, disclose all claim 1 and 16 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization comprises ... the first graphical element with respect to the second graphical element to represent the item being subjected to the environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and 
Bobo does not, however Titus does, disclose the following limitations:
... an animation that includes a plurality of frames that animate ... [See [0037]; Titus teaches displaying an animated image or model of a package being altered to mimic physical damage to the package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the package image animation feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator a visual representation of the effects an environmental condition is having on an asset. This visual aid would be a more comprehensive and detailed representation of the effects an environmental condition is having on an asset, which would provide the program operator a better idea of the current status of the asset. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 3, 11 and 18 limitations, Bobo in view of Titus, as shown, disclose all claim 1, 2, 9 and 16 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 2, wherein the ... (visualization) ... is shown with respect to a timeline that indicates one or more points in time at which the item has been subjected to the threshold level of the environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further indicates one or more points in time at which the item has been subjected to the threshold level of the environmental condition).]
Bobo does not, however Titus does, disclose the following limitations:
... the animation ... [See [0037]; Titus teaches displaying an animated image or model of a package being altered to mimic physical damage to the package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the package image animation feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator a visual representation of the effects an environmental condition is having on an asset. This visual aid would be a more comprehensive and detailed representation of the effects an environmental condition is having on an asset, which would provide the program operator a better idea of the current status of the asset. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 4 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the generating the visualization includes combining a visualization effect that corresponds to the environmental condition with the first graphical element that is graphically representative of the item. [See [0093]; (Fig. 11, 
Regarding the following claim 5, 12 and 20 limitations, Bobo in view of Titus, as shown, disclose all claim 1, 4, 9 and 16 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 4, wherein the visualization effect includes a graphical representation of at least one of: the item being exposed to a pressure-threshold, the item being exposed to an acceleration-threshold, the item being exposed to a humidity-threshold, or the item being exposed to a temperature-threshold. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0065]; Bobo teaches displaying a container identification number paired with a distinct color border representative of an environmental condition exceeding a threshold including any of the following: temperature, humidity, acceleration or pressure.]
Regarding the following claim 6 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization is graphically indicative of the item being subjected to the probability of damage based on exposure to the threshold level for the environmental condition at a specific portion of a shipping route ... [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels, whether that be at a time or during a period of time, the asset is in a potentially damaging environment or potentially experienced damage.]

... from the origination location to the destination location ... [See [0045]; Titus teaches tracking a package while transporting it between a source location and a destination location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 10 limitations, Bobo in view of Titus, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the computer-readable instructions further cause the one or more processors to select the second graphical element that is graphically representative of the specific environmental condition in response to determining that the specific threshold level for the item has been exceeded in association with a specific environmental condition. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled 
Regarding the following claim 13 limitations, Bobo in view of Titus, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the first graphical element that is graphically representative of the item is a digital image that corresponds to a listing of the item. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number.]
Regarding the following claim 14 limitations, Bobo in view of Titus, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the product data further includes the first graphical element that is graphically representative of the item. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number.]
Regarding the following claim 17 limitations, Bobo in view of Titus, as shown, disclose all claim 16 limitations. Bobo further discloses the following limitations:
The computer-readable storage medium of claim 16, wherein the computer readable storage medium has further computer-executable instructions stored thereupon to generate the visualization by compositing the first graphical element that is graphically representative of the item into a positional reference of the second graphical element that is graphically representative of the environmental condition. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]

Claim 7 is rejected under 35 U.S.C. as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640) in view of Ko (U.S. Pub. No. 2020/0005240).
Regarding the following claim 7 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization ... (is displayed) ... when the at least some of the one or more measurements of the environmental condition exceed the threshold level for the environmental condition associated with the item. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Bobo in view of Titus does not, however Ko does, disclose the following limitations:
The computer-implemented method of claim 1, wherein the visualization further includes a third graphical element that is graphically representative of a carrier entity having custody of the item ... [See [0116-0117]; (Fig. 22, element 701); Ko teaches displaying a driver identification number representative of a driver transporting packages along a delivery route (i.e. a third graphical element that is graphically representative of a carrier entity having custody of the item).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring display of Bobo in view of Titus with the driver identification display of Ko.  By making this combination, the system of Bobo would be able to provide more information to a program operator regarding the transportation of an asset. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of 

Claims 8 and 15 are rejected under 35 U.S.C. as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640) in view of Jurich (U.S. Pub. No. 2020/0042933).
Regarding the following claim 8 and 15 limitations, Bobo in view of Titus, as shown, disclose all claim 1 and 9 limitations. Bobo in view of Titus do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising causing at least some of the event data to be stored in a plurality of ledgers of a blockchain. [See [0029]; Jurich teaches lock units used to secure cargo generating a new blockchain entry at certain events, including tampering events.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Titus with the blockchain event data recording of Jurich.  By making this combination, the tamper event sensors, temperature sensors, etc. described in Bobo paragraph [0065] would be able to trigger the recording of associated event data on a blockchain. This would allow the event data to be more secure and less vulnerable to manipulation by the delivery driver or another party. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.

Prior Art
Brady (U.S. Pub. No. 2018/0024554) teaches an autonomous vehicle with a self-monitoring delivery storage container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/Primary Examiner, Art Unit 3628